Citation Nr: 1529086	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  11-09 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for residuals of frostbite of the right foot.

2.  Entitlement to a disability rating in excess of 20 percent for residuals of frostbite of the left foot.

3.  Entitlement to a disability rating in excess of 10 percent for mild peripheral nerve injury to the right foot.

4.  Entitlement to a disability rating in excess of 10 percent for mild peripheral nerve injury to the left foot.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION


The Veteran served on active duty from January 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran later testified before the undersigned at a May 2015 Travel Board hearing.  The hearing transcript is of record.  

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 
38 C.F.R. § 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The last VA examination for the Veteran's right and left foot disabilities, including residuals of frostbite and the mild peripheral nerve injuries, was provided over two years ago, in June 2013.  During his May 2015 Travel Board hearing, the Veteran testified that his bilateral foot disabilities were worse since his last examination in March 2013.  Specifically, he reported experiencing sharp shooting pains in the feet and legs; tingling, numbness and pain in the feet that radiates to the knee (previously only radiated to the ankles); swelling around the ankles and into the calves; balance problems due to the numbness in his feet and legs; and loss of hair on the legs.  He also reported that he has to wear compression stockings due to poor circulation in his legs, and wear orthopedic shoes and use a cane for balance due to the neuropathy in his legs.  Furthermore, the Veteran reported, and the medical evidence of record shows, that he underwent surgery on the right foot in September 2014 to have a joint in the right big toe amputated due to poor circulation in the toe.  The Veteran also reported that he had been prescribed medication for poor circulation and pain, which he takes as many as three times a day.  See May 2015 Travel Board hearing transcript.

The Veteran is entitled to a new VA examination where there is evidence, including his statements, that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Given the evidence of possible increased symptomatology since the Veteran's last VA examination, the Board finds that a new VA examination is warranted to ascertain the current severity of the Veteran's service-connected residuals of frostbite of the right foot and left foot and the service-connected mild peripheral nerve injury of the right and left foot.  See also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of his failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the names and addresses of all medical care providers who have treated the Veteran for his right and left foot disabilities since his last VA examination in June 2013.  After securing any necessary releases, obtain those records identified by the Veteran. 

The RO should also obtain any outstanding VA medical records.  Any negative development should be included in the claims file.

2.  After completion of the above, afford the Veteran an appropriate VA examination to determine the current severity of his service-connected bilateral foot disability, to include bilateral residuals of frostbite and bilateral mild peripheral nerve injury.  

The examiner should review the claims folder and note such review in the examination report or addendum.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The examiner should specifically state the degree of disability present in the Veteran's feet.  He/she should address and identify any objective evidence of pain, numbness, cold sensitivity or arthralgia, and tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, and X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis) of affected parts.  

The examiner must also describe the severity of the symptoms associated with the Veteran's right and left foot peripheral nerve injury by determining whether (i) there is any associated paralysis and, if so, whether it is complete or incomplete, and (ii) if incomplete, whether the resulting impairment is mild, moderate, or severe.

The examiner should also describe with specificity all functional impairment and discuss whether the overall disability picture of either foot equates to a moderate, moderately severe or severe injury of the foot. 

To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

3.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

